Citation Nr: 9931879	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-20 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of a fracture of the 
toes on the right foot.

2.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a left knee condition.

3.  Entitlement to service connection for deterioration of 
the bones of the left knee, cervical segment of the spine, 
and lumbar segment of the spine.

4.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia and right fibula.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970, and from May 1975 to August 1975.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
March and July 1997, along with September 1998, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

The issues involving possible new and material evidence will 
be addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran was injured by a 
landmine/concussion grenade.

3.  The veteran now suffers from disabilities of the neck, 
lower back, and left knee.

4.  Although the veteran contends that he now suffers from 
degeneration of the bones of the back and left knee and that 
such a condition is related to the landmine incident, medical 
evidence establishing either one of these contentions has not 
been presented. 

5.  Upon examination, findings indicative that the veteran 
now has malunion of the tibia and fibula of the right leg has 
not been discovered.  

6.  The veteran's PTSD does not prevent him from obtaining 
gainful employment.  It does limit his social interactions 
and causes occasional nightmares, intrusive thoughts, and 
flashbacks.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
deterioration of the bones of the left knee, cervical segment 
of the spine, and lumbar segment of the spine is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).

2.  The criteria for a compensable evaluation for the 
residuals of fractures of the right tibia and right fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5262 (1998).

3.  The criteria for an evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

While he was stationed in the Republic of Vietnam, the 
veteran stepped on a landmine causing a break in the tibia 
and fibula of the right leg.  He contends that as a result of 
that blast and injury, he suffers from deterioration of the 
left knee, the cervical segment of the spine, and the lumbar 
segment of the spine.  Thus, he has requested VA benefits for 
these three claims conditions.  

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for deterioration 
of the bones of the left knee, cervical segment of the spine, 
and lumbar segment of the spine.

The claims folder is quite clear that the veteran now suffers 
from disabilities of the left knee, the neck, and the lower 
back.  The VA has recognized the fact that while the veteran 
was in service, he stepped on a landmine injuring his right 
leg.  However, the claims folder, and the medical evidence 
therein, does not etiologically link the veteran's current 
disabilities with the landmine injury.

That is, the service medical records are negative for any 
treatment for or findings of disabilities of the neck, lower 
back, or left knee while he was in service.  There is no 
evidence showing that as a result of the landmine, the 
veteran also incurred injuries to any body part other than 
his right leg.  Therefore, the Board may only assume, based 
on the evidence before it, that the veteran did not suffer 
from a treatable condition of the right knee, lower back, or 
the neck while he was in service.  

Moreover, a review of the post-service medical records 
indicates that the veteran's three current conditions of the 
right knee, neck, and lower back were all incurred after the 
veteran left service.  The veteran's doctors have stated that 
the veteran now suffers from a right knee disability that has 
been caused by his nonservice-connected left knee condition.  
Letter from Dr. R. S. Stroud, October 6, 1998.  The left knee 
disability was caused by a fall off of a ladder in 1977 while 
he was at work.  This occurred seven years after his 
discharge from the US Army.

With respect to the veteran's cervical segment of the spine, 
he injured this area in 1982 when he was wrestling with his 
brother in a swimming pool.  See Medical Records from the 
Baptist Medical Center.  Six years later, he underwent a 
laminectomy of L-5 as a result of spondylolisthesis at L-5 
and S-1.  Neither one of these conditions were labeled as 
being caused by or the result of the veteran's military 
service or any incidents therein.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As the Board has 
reported above, the veteran does now suffer from conditions, 
of the neck, lower back, and left knee.  Hence, he does have 
a current disability.  However, the second and third prong of 
the requirements of Caluza have not been met.  

Although the veteran maintains that his current conditions 
are somehow related to his Army service, medical evidence 
corroborating those contentions have not been presented.  
Hence, the Board is left with the written and spoken 
statements provided by the veteran.  For a claim to be well-
grounded, there must be competent medical evidence of a 
current disability, the occurrence of a condition or 
disability while in service, and a nexus between an inservice 
injury or disease and a present disability.  Caluza v. Brown, 
7 Vet. App. at 506.  Mere contentions of the veteran, no 
matter how well-meaning or sincere, without supporting 
medical evidence do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  

That is, the veteran's contentions are merely unsubstantiated 
assertions.  Independent medical evidence or excerpts from 
recognized treatises corroborating his contention that his 
current conditions are related to service, or began therein, 
has not been submitted.  The veteran has relied upon his own 
opinion as to medical matters.  Because the determinative 
issue in this matter involves medical etiology and the 
diagnosis of a condition, the veteran's lay testimony is not, 
in and of itself, sufficient to establish the relationship 
between the veteran's military service (or any incidents 
therein) and any condition from which he may, or may not, now 
suffer.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
such statements will not be sufficient to well-ground the 
claim.  Because there is no medical proof showing that the 
veteran currently suffers from a deterioration of the bones 
of the left knee, cervical segment of the spine, and lumbar 
segment of the spine related to his military service or any 
incidents therein, the claim of entitlement to service 
connection for these three conditions is not well-grounded, 
and it is denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) 
(en banc).  

II.  Increased Evaluations

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

A.  Residuals of Fracture of the Fibula and Tibia

In June 1969, while the veteran was on patrol in the Republic 
of Vietnam, he sustained a concussion injury to his right leg 
the results therewith were closed non-displaced fractures of 
the distal tibia and fibula without artery or nerve 
involvement.  There were no penetrating wounds.  He was 
subsequently treated for this injury and was eventually 
returned to full duty after a period of convalescence.  SF 
502, Clinical Record - Narrative Summary, October 2, 1969.  

Over the years, the veteran attempted to obtain service 
connection for the residuals of his injury.  However, due to 
an inability of the proper authorities to locate and review 
the veteran's service medical records, service connection was 
denied until September 1998.  The veteran was then awarded a 
noncompensable evaluation for the residuals of the injury, 
and an effective date in 1980 was assigned.  VA Form 21-6796, 
Rating Decision, September 9, 1998.  The veteran has appealed 
that award claiming that his disability is more disabling 
than currently ascribed.  

Per the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5262 (1998), malunion of the tibia and fibula of either 
lower extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce 
moderate knee or ankle disability. 

The claims folder is void of any complaints of discomfort 
over the fracture site.  Although he has pain with 
ambulation, said pain is not due to his service injury, but 
as the result of his nonservice-connected disabilities.  X-
ray films have not shown any type of malunion of either the 
fibula or tibia of the right leg.  While the veteran gave 
testimony before a hearing officer at the RO, his main 
complaints concerned his left knee, his toes, and his PTSD.  
He focused very little on the fractures and did not provide 
any additional medical evidence that supports the conclusion 
that he now suffers from the residual effects of the 
fractures.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence fails to 
support the veteran's claim.  As the Board has noted, medical 
evidence that indicates that the veteran now suffers from a 
ratable disability of the either the right tibia or fibula 
has not been presented.  Hence, the veteran's claim for an 
increased evaluation is denied.  

B.  PTSD

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411 (1998).  The criteria is as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

On May 2, 1997, the veteran was provided a psychiatric 
examination in order to determine the nature and extent of 
any claimed mental disorder.  Upon completion of said 
examination, the doctor wrote:

OBJECTIVE FINDINGS:  The veteran was 
friendly and cooperative during his 
interview. . . He maintained good eye 
contact.  His facial expression was sad.  
He fought back tears when talking about 
his combat experiences in Vietnam.  His 
speech was slow and affect was flat.  He 
appears depressed.  He denied auditory 
and visual hallucinations.  He denies 
delusions.  His memory, judgment, and 
insight were poor.  He was fully 
oriented. . . .

DIAGNOSIS:
Axis I:		PTSD, chronic, severe
....
Axis V:	GAF (Global Assessment 
Functioning Score) 41

The veteran current level of vocational, 
social, and industrial adjustment appears 
to be seriously impaired due to his 
combat experiences in Vietnam.

After the veteran decided to appeal his 30 percent disability 
rating for PTSD, he volunteered to provide testimony before a 
Hearing Officer at the RO.  RO Hearing Transcript, October 
14, 1998.  During the hearing, the veteran stated that he 
avoided crowds, did not associate with nonfamily members, and 
tried to avoid situations that would incite him to remember 
things about Vietnam.  RO Hearing Transcript, Pages 5-9, 
October 14, 1998.  He also claimed that he was unable to work 
but he did not suggest that his unemployability was due to 
his psychiatric disorder.  He insinuated that his 
unemployability was more due to his physical maladies.

The Board notes that the claims folder contains many reports 
from private and VA doctors who have treated him over the 
years.  Yet, despite these reports, there is scant evidence, 
besides the veteran's testimony and the VA examination, that 
would indicate the effect of the disorder on his life.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that 
the evidence of record, although not without some ambiguity, 
establishes that the veteran's psychiatric illness is more 
disabling than currently rated.  The veteran continues to 
have social interactions with his family.  He is not deemed 
unemployable as a result of his PTSD.  He does not suffer 
from dementia nor does the evidence show that he is confused 
or dependent.  Thus, a disability evaluation at the 70 or 100 
percent level is not warranted.  Yet, the Board does believe 
that the veteran's symptoms suggest an individual who is at 
least 50 percent disabled as a result of his psychiatric 
condition.  A VA doctor has reported that the veteran is 
seriously disabled and through his GAF classification has 
indicated that the veteran is an individual who is more than 
just moderately impaired.  Therefore, since indicators of a 
more severe condition have been presented, an increased 
evaluation in the amount of 50 percent is assigned.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (1998).


ORDER

1.  Entitlement to service connection for deterioration of 
the bones of the left knee, cervical segment of the spine, 
and lumbar segment of the spine is denied.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia and right fibula is denied.

3.  An evaluation of 50 percent for PTSD is granted, subject 
to the regulations governing the disbursement of monetary 
benefits.


REMAND

During the course of this appeal, the U.S. Court of Appeals 
for the Federal Circuit, in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), issued new guidance for cases involving new 
and material evidence.  This case overturned the test for new 
and material evidence pronounced by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this case is REMANDED to the RO so that the two 
issues involving possible new and material evidence can be 
readjudicated in accordance with Hodge. The appellant is put 
on notice that he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  If the decision remains unfavorable, the veteran 
and his representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.  No action is required of 
the veteran until he is contacted by the regional office.  
The purpose of this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

